Citation Nr: 1447354	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for cholelithiasis, evaluated as 10 percent disabling for the period prior to October 18, 2012.

2.  Entitlement to an increased rating for cholelithiasis, currently evaluated as 20 percent disabling for the period on and after October 18, 2012.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 2005.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the documents in the Virtual VA file reveals documents that are duplicative of evidence in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran had frequent episodes of gallbladder colic.

2.  The Veteran's degenerative joint disease of the right knee was not productive of actual or functional flexion limited to 60 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  

3.  The Veteran's degenerative joint disease of the left  knee was not productive of actual or functional flexion limited to 60 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 30 percent evaluation, the maximum schedular evaluation for chronic cholelithiasis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 38 C.F.R. § 4.114, Diagnostic Codes 7314, 7315 (2014).

2.  The criteria for an increased evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

3.  The criteria for an increased evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter pertaining to his claims for increased ratings for his bilateral knee disabilities in August 2008, prior to the initial decision on the claims in January 2009.  The RO also provided the Veteran with a notification letter pertaining to his claim for an increased rating for cholelithiasis in December 2009, prior to the initial decision on the claim in January 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the letters notified the Veteran of the evidence needed to substantiate his claims for increased evaluations for his service-connected left and right knee disabilities and cholelithiasis.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, the Veteran was afforded a VA examination in December 2009, pertaining to his cholelithiasis, and VA examinations in September 2008, June 2011, and October 2012, pertaining to his bilateral knee disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In an October 2014 brief, the Veteran's representative contended that the October 2012 VA examiner did not fully acknowledge the occupational and social impairment resulting from Veteran's worsening bilateral knee disability; specifically, he asserted that the VA examiner did not address the Veteran's additional functional limitation of movement.  However, the Board notes that the October 2012 VA examiner did comment on the functional loss and additional limitation in range of motion of the Veteran's knees after repetitive use testing.  In fact, she specifically noted that the Veteran had additional limitation in range of motion in both knees following repetitive use testing, and that he had functional loss and/or functional impairment of the knees, including less movement than normal in both knees and pain on movement in both knees.

Moreover, the Board finds that the VA examinations are adequate to decide the case because, as shown below, they are predicated on a review of the Veteran's medical history, as well as on a physical examination and fully address the rating criteria that are relevant to rating the disabilities in this case.  They consider all of the pertinent evidence of record and adequately address factors not contemplated in the relevant rating criteria, including repetitive range of motion testing findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left and right knee disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  With respect to the Veteran's cholelithiasis, he was last examined in October 2012; however, the period on appeal predates the October 2012 examination.  Therefore, whether there has been a material change in the severity of the Veteran's cholelithiasis is not pertinent in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the August 2012 remand, the Board finds that AMC substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment notes and associated them with the electronic claims file and provided the Veteran with sufficient VA examinations to evaluate his left and right knee disabilities and cholelithiasis.  As such, the AMC has substantially complied with the Board's instructions.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, a veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cholelithiasis

In this case, the Veteran's cholelithiasis is currently assigned a 10 percent evaluation prior to October 18, 2012, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7315.  A 30 percent evaluation is assigned thereafter.  Diagnostic Code 7315 provides that chronic cholelithiasis will be rated as for chronic cholecystitis, under Diagnostic Code 7314.  Under Diagnostic Code 7314, a 10 percent evaluation is assigned for moderate cholecystitis with gall bladder dyspepsia, confirmed by x-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  A maximum 30 percent evaluation is assigned for severe cholecystitis with frequent attacks of gallbladder colic.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased rating of 30 percent evaluation for his cholelithiasis for the period prior October 18, 2012.

The Board finds that the evidence shows that the Veteran had frequent attacks of gallbladder colic during this time period.  Specifically, during a December 2009 VA examination, the Veteran reported that he was diagnosed with gallbladder colic and that he became nauseated with frequent abdominal pain in the right upper quadrant.  He described intermittent symptoms that occurred as often as one to two times per week with each episode lasting three to four hours.  He related that he had 15 attacks in the past year.  In addition, in a February 2011 statement, the Veteran indicated that he experienced six to eight attacks of gallbladder colic in the past nine months.  When all of the evidence and findings contained therein are considered in totality, the Board finds that that the Veteran has been shown to have frequent attacks of gallbladder colic that warrant the maximum schedular evaluation for cholelithiasis for the period prior to October 18, 2012.  

As there is no higher scheduler evaluation, none is warranted throughout the time period on appeal.  Additionally, the Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But here, the evidence of record does not demonstrate the presence of injuries of the lips or mouth, loss of the tongue, stricture or spasm of the esophagus, adhesion of the peritoneum, gastric, duodenal, or marginal ulcers, gastritis, postgastrectomy syndrome, stenosis of the stomach, injury of the stomach, residuals of injury of the liver, cirrhosis of the liver, cholangitis, a gallbladder injury, removal of the gallbladder, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocilitis, diverticulitis, resection of the small or large intestine, fistula of the intestine, peritonitis, impairment of sphincter control, stricture of the rectum and anus, proplapse of the rectum, fistula in ano, hemorrhoids, pruritis ani, inguinal, ventral, or femoral hernia, visceroptosis, benign or malignant neoplasms of the digestive system, chronic liver disease, hiatal hernia, pancreatitis, vagotomy, liver transplant, or hepatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2014).  Accordingly, an increased evaluation is not warranted throughout the appeal period based on alternative diagnostic codes.


Bilateral Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  VAOPGCPREC 9-98.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9-98.

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's right and left knee disabilities are currently assigned separate 10 percent evaluations, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased evaluations for his service-connected left and right knee disabilities.

In considering the criteria of Diagnostic Code 5260, for the right knee, the evidence shows no less than 100 degrees of right knee flexion.  Specifically, he demonstrated right knee flexion to 120 degrees with objective evidence of pain beginning at 120 degrees during the September 2008 VA examination.  He had no additional limitation of motion following repetitive motion testing.  During the June 2011 VA examination, there was right knee flexion to 105 degrees with objective evidence of pain beginning at 105 degrees.  He had no additional limitation of motion following repetitive motion.  During the October 2012 VA examination, he demonstrated right knee flexion to 100 degrees with objective evidence of pain beginning at 100 degrees.  He had no additional limitation of motion following repetitive motion.  Therefore, the evidence shows that he retained greater remaining function than 45 degrees of flexion for the right knee during the entire period on appeal. 

In addition, the Veteran demonstrated left knee flexion no less than 95 degrees during the entire period on appeal.  Specifically, during the September 2008 VA examination, there was left knee flexion to 115 degrees with objective evidence of pain at 115 degrees.  He had no additional limitation of motion following repetitive motion testing.  During the June 2011 VA examination, he demonstrated left knee flexion to 105 degrees with objective evidence of pain at 105 degrees.  He had no additional limitation of motion following repetitive motion testing.  Finally, during the October 2012 VA examination, there was left knee flexion to 95 degrees with objective evidence of pain at 95 degrees.  He had no additional limitation of motion following repetitive motion testing.  Therefore, the evidence shows that he retained greater remaining function than 45 degrees of flexion for the left knee for the entirety of the appeal period.

Although there was some limitation of motion with objective evidence of pain with active motion in both knees during the VA examinations, the limitation of flexion fell far short of that required for 20 percent disability ratings under Diagnostic Code 5260.  In fact, throughout the entire appeal, he had no additional loss of motion in either knee following repetitive motion.  Thus, even when the Veteran's greatest restriction of flexion (specifically, right knee flexion to 100 degrees and left knee flexion to 95 degrees in October 2012) is considered along with the effect of pain and repetitive motion, the evidence shows that he retained greater remaining function than 45 degrees of flexion of both knees for the entire period on appeal. 

In addition, the Board notes that separate evaluations may be assigned for compensable limitation of extension or instability or subluxation.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees with both knees on VA examination in September 2008, June 2011, and October 2012.  As noted above, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Id.  As such, the Veteran has not been shown to have met the criteria for higher or separate evaluations under Diagnostic Code 5261.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left and right knees are not fixated or immobile.  The Board notes that there were no complaints or findings of recurrent subluxation of the knees during the appeal.  In fact, the June 2011 VA examiner noted that there was no subluxation on examination of either knee, and the October 2012 VA examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation in either knee.

The Board notes that the Veteran did complain of joint instability and locking during the period on appeal.  Specifically, during the September 2008 VA examination, he reported that his knees locked and dislocated; however, the September 2008 VA examiner noted that there were no patellar or meniscus abnormalities in either knee on examination.  In fact, he noted that stability and meniscal testing of both knees were within normal limits.  In addition, during the June 2011 VA examination, the Veteran reported that his knees gave way and locked.  The June 2011 VA examiner noted that there were no signs of instability or locking pain in either knee.  During the October 2012 VA examination, the examiner noted that the Veteran had or had a history of a meniscus tear in the right knee that resulted in frequent episodes of right knee pain; however, she noted that there was no evidence of meniscal dislocation, joint locking, or joint effusion.  

The Board notes that the Veteran is certainly competent to report experiencing symptoms such as knee instability; however, physical examinations performed by medical professionals provided affirmative evidence that there was no clinical evidence of instability.  Indeed, the examiners performed tests specifically used to assess whether there is instability.  The Board finds that the examiners' findings outweigh the Veteran's lay statements regarding instability and locking.  This is because the determinations that the examiners made are based upon clinical examination, medical knowledge, and appropriate testing, such as x-rays and MRIs.  The Board thus finds that the examiner's findings are assigned more weight.  

In addition, the VA examiners also indicated that there was no evidence or history of any tibial or fibular impairment.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  However, increased evaluations for the left and right knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent ratings assigned for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knees is contemplated in the assigned 10 percent disability evaluations that contemplate painful limitation of motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for these time periods.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, even when considering the effect of the Veteran's pain and other functional loss, he still demonstrated range of motion following repetitive use of flexion to at least 100 degrees in his right knee and to at least 95 degrees in his left knee for the entire period on appeal.

Accordingly, the Board concludes that an evaluation in excess of 10 percent for the right knee and an evaluation in excess of 10 percent for the left knee for the entire period on appeal are not warranted for the Veteran's degenerative joint disease of the bilateral knees.

Extra-schedular evaluations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left and right knee disabilities and cholelithiasis are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left and right knee disabilities and cholelithiasis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With respect to the Veteran's cholelithiasis, his chief complaints were right upper quadrant abdominal pain and nausea.  The Board finds that the maximum schedular evaluation of 30 percent for cholelithiasis contemplates those symptoms of the frequent gallbladder colic.  Pertaining to the Veteran's bilateral knee disabilities, the Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Furthermore, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  Specifically, during the December 2009 VA examination for cholelithiasis, the Veteran reported that during gallbladder colic episodes, he left work early to go home and relax by taking over-the-counter medications.  He did not describe any marked interference with employment due to his frequent gallbladder colic.  He also stated that he did not receive any medical treatment for his cholelithiasis and there is no evidence that shows frequent periods of hospitalization for his gallbladder colic.  At the October 2012 VA examination, the Veteran reported that if he had an attack at night, he would arrive late for work or skip work the next day.  During the June 2011 VA examination to evaluate the Veteran's knees, the Veteran reported that he was unable perform his job duties as an installation technician for a cable company because the job required him to bend or stand for long periods of time.  However, he also denied any incapacitation due to his bilateral knee disabilities and denied any hospitalizations or surgeries for his knee disabilities.  Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder and which are not accounted for under the currently assigned evaluations and diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to compensate for the combined effect of multiple conditions.  


ORDER

Subject to the provisions governing the award of monetary benefits, an increased rating of 30 percent is granted for cholelithiasis for the period prior to October 18, 2012.

On and after October 18, 2012, an increased rating for cholelithiasis, currently evaluated as 30 percent disabling, is denied.

An increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, is denied.

An increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


